Citation Nr: 0613912	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-36 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for 
a right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1986 to November 1995.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a combined 
20 percent evaluation for status post right knee medial 
meniscal resection with chondromalacia and degenerative joint 
disease (10 percent for degenerative joint disease with 
chondromalacia and degenerative joint disease and 10 percent 
for status post medial meniscal resection of the right knee).  
In February 2005 the veteran testified before a decision 
review officer; a transcript of that hearing is of record.  

On his December 2003 Form 9 and a statement submitted in 
November 2004, the veteran appears to be seeking entitlement 
to an increased rating for a right knee disability on an 
extraschedular basis.  On the most recent VA examination 
(July 2005), the examiner indicated that "the symptomatology 
resulting in marked interference with employment is right 
knee pain and limitation of flexion."  In light of the 
veteran's intentions and the examiner's comment, this matter 
is referred to the RO for appropriate action. 


FINDINGS OF FACT

The veteran's service connected right knee disability is 
manifested by slight (but not moderate) 
instability/subluxation and by limitation of flexion to 120 
degrees with pain from 85 to 45 degrees; a compensable 
limitation of extension is not shown.


CONCLUSION OF LAW

A rating in excess of a combined 20 percent is not warranted 
for the veteran's service connected right knee disability. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes (Codes) 5003, 5010, 5257, 5260, 5261 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A May 2003 letter 
(prior to the rating on appeal), from the RO explained what 
the evidence needed to show to substantiate the claim.  The 
May 2003 letter explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The Board finds that the appellant was notified of 
the need to give to VA any evidence pertaining to his claim.  
The May 2003 letter advised him to "submit evidence showing 
that [his] service-connected ARTHRITIS has increased in 
severity."  The June 2003 rating decision, the November 2003 
statement of the case (SOC), and subsequent supplemental 
SOC's provided the text of applicable disability ratings and 
explained what the evidence showed and why the claim was 
denied.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not given notice of the type of evidence necessary to 
establish an effective date for the rating.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby.)  In determining the 
effective date for an increased rating, consideration is 
given to evidence which shows if and when an increase in 
disability occurred.  38 U.S.C.A. § 5110(b).  In view of the 
fact that the RO took appropriate action to assist the 
veteran in obtaining all such evidence, including providing 
him with VA examinations, the Board concludes that there was 
no prejudice to the veteran due to any failure to notify him 
as to the type of evidence necessary to establish the 
effective date for an increase in his rating. 

Regarding the duty to assist, all available pertinent medial 
evidence identified by the veteran has been obtained.  He has 
been afforded at least three separate VA evaluations.  VA's 
duty to assist is satisfied.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review

II.  Factual Background

May 1996 to May 2003 treatment records from El Paso VA Out-
Patient Clinic (OPC) showed occasional treatment for right 
knee pain.  April 2003 records suggested slight atrophy of 
the right quadriceps when compared with the left quadriceps.  
There was medial tenderness.  

On May 2003 VA examination, the veteran reported constant, 
sharp right knee pain that was non-radiating and accompanied 
by swelling and popping of the right knee.  The pain was 
exacerbated by prolonged standing, walking, ascending and 
descending stairs and ladders, and kneeling.  Upon 
examination there was a +1 effusion and mild varus deformity.  
There was no redness or heat.  There was tenderness to 
palpation on the medial aspect of the right knee.  There were 
well healed arthroscopic surgery scars.  Active range of 
motion was as follows:  flexion 100 degrees and extension -5 
degrees.  Passive range of motion was as follows:  flexion 
110 degrees and extension 0 degrees.  Pain began at 90 
degrees on flexion and at -10 degrees on extension.  Pain was 
visibly manifested in the right knee on motion.  There was 2+ 
crepitus.  On acute flare-ups there was an estimated 
50 degrees less on motion.  Range of motion was further 
limited by pain with repetitive flexion.  There was no 
collateral ligament laxity.  The veteran walked with a mild 
antalgic gait secondary to his knee pain.  

June 2003 to November 2003 records from El Paso VA OPC 
included treatment in September 2003 with findings for 
tenderness of the medial joint line and right knee range of 
motion studies from 0 to 135 degrees with no evidence of 
right knee laxity.  October 2003 records revealed 
arthroscopic surgery for debridement.  Physical therapy was 
shown after surgery.  A subsequent October 2003 report showed 
range of motion from 0 to 100 degrees with no right knee 
joint laxity and ambulation with crutches.  

On July 2004 VA examination, the veteran had, among other 
things, complaints of pain and stiffness in his right knee.  
He denied any dislocation and associated constitutional 
symptoms.  Physical examination revealed that he walked with 
a cane and used a knee brace.  Range of motion was as 
follows: flexion 0 to 120 degrees with pain elicited at 90 
degrees and at 30 degrees.  On repetitive flexion, there was 
no further limitation of flexion (which is at 120 degrees).  
Extension was 0 degrees.  The examiner estimated 20 percent 
decrease motion secondary to pain.  The examiner estimated 
that there was mild functional impairment during acute flare-
ups only.  The right knee was stable.  The following tests 
were negative:  varus/valgus stress, Lachman's, 
anterior/posterior drawer, and McMurray.  The x-ray 
impression was mild degenerative changes. 

November 2003 to November 2004 records from El Paso VA OPC 
showed continuous treatment for right knee disability. 

On July 2005 VA examination, the veteran had complaints of 
right knee pain with intermittent swelling, warmness, 
fatigue, lack of endurance, locking, giving way and flare-ups 
of acute pain.  On examination there was mild effusion, mild 
warmth, and mild tenderness.  Range of motion was reported as 
follows:  "[f]lexion is 0-120 degrees with pain starting at 
85 degrees and ends at 45 degrees."  With repetitive 
flexion, there no further limitation was noted.  Extension 
was 0 degrees.  The examiner estimated that during acute 
flare-ups, there probably was a limitation of flexion at 100 
degrees secondary to pain, but no limitation of extension.  
The examiner estimated that there was mild-to-moderate 
functional impairment secondary to this veteran's right knee 
condition during acute flare-ups.  The right knee appeared 
stable.  The following tests were negative:  varus/valgus, 
Lachman's, anterior/posterior drawer, and McMurray's.  The x-
ray impression was osteoarthritic changes involving the knee 
with no significant progression since July 2003.   

III.  Criteria

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify specific disabilities.  
38 U.S.C.A. § 1155 ; 38 C.F.R. Part 4.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that such separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or (under Diagnostic Code 5003), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.
Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

The veteran's right knee disability has been rated as a 
combined 20 percent, with a 10 percent rating under Code 5257 
for recurrent subluxation or lateral instability.  Under Code 
5257, recurrent subluxation or lateral instability warrants a 
10 percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating when severe.  The words 
"slight," moderate," and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just." 38 C.F.R. § 4.6.  Use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.

The veteran has also been given a rating based on limitation 
of motion, with consideration of Code 5260 (for limitation of 
flexion) and Code 5261 (for limitation of extension).  Under 
Code 5260 a 0 percent rating is warranted when flexion is 
limited to 60 degrees; 10 percent when limited to 45 degrees; 
20 percent when limited to 30 degrees; and 30 percent when 
limited to 15 degrees.  Under Code 5261, a 0 percent rating 
is warranted when extension is limited to 5 degrees; 
10 percent when limited to 10 degrees; and 20 percent when 
limited to 15 degrees.  Higher ratings are available for more 
severe limitations. Id.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that 
consideration be given to weakened movement, excess 
fatigability and incoordination.

IV.  Analysis

In December 2003, a temporary evaluation of 100 percent was 
assigned from October 6, 2003 to December 1, 2003 based on 
surgical treatment on the right knee necessitating 
convalescence and that period of time is not before the 
Board.     

The Board finds the preponderance of the evidence is against 
the appellant's claim for a combined rating in excess of 20 
percent for his right knee disability.  Moderate recurrent 
subluxation or instability, required for the next higher, 20 
percent rating under Code 5257, is not shown.  The veteran 
has had complaints of his knee giving away; objective 
findings revealed that his right quadriceps were slightly 
atrophied when compared to the left and that he used a cane 
and a knee brace.  However, other findings included no 
evidence of laxity on May 2003 VA examination and 2003 
treatment records.  On July 2004 and 2005 VA examination 
objective findings revealed no evidence of instability.  The 
July 2004 and 2005 examinations included the following tests 
that produced negative results: varus/valgus stress, 
Lachman's, anterior/posterior drawer, and McMurray's.  
Considering the veteran's complaints and clinical findings, 
the Board finds that more than slight subluxation or 
instability is not shown, and an increased rating under Code 
5257 is not warranted.

The most recent VA examination showed that the veteran had 
flexion from 0 to 120 degrees with pain from 85 through 45 
degrees.  With repetitive flexion, no further limitation was 
noted.  The examiner indicated that with flare-ups there 
probably was a limitation of flexion at 100 degrees.  The 
examiner commented there was mild-to-moderate functional 
impairment secondary to the right knee disability during 
acute flare-ups.  Considering limiting factors such as pain 
and functional impairment during flare-ups, such flexion 
limitation warrants only a 10 percent rating under Code 5260.  
Extension was to 0 degrees and the examiner commented that 
extension was probably not limited during any acute flare-
ups.  Therefore, a noncompensable rating is assigned for 
limitation of extension under Code 5261.  Additional factors 
that could provide a basis for an increase under Codes 5260 
and 5261 have been considered; however the evidence does not 
show that the veteran has functional loss beyond that 
currently compensated. 38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown, 8 Vet. App. 202 (1995). 

For a higher rating (under other potentially applicable 
diagnostic codes) one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked knee disability) or 5256 (for ankylosis of the knee).  
Neither nonunion nor malunion of the tibia or fibula has ever 
been reported, and the right knee has never been described as 
ankylosed.  Accordingly, the other potentially applicable 
codes are not for consideration.

The preponderance of the evidence is against the claim; and 
it must be denied.


ORDER

A combined rating in excess of 20 percent for a right knee 
disability is denied.



____________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


